Title: From George Washington to Richard Peters, 10 December 1796
From: Washington, George
To: Peters, Richard


                        
                            Dear Sir, 
                             10th Decr 1796
                        
                        Herewith, you will not only receive the Outlines &ca (asked for
                            yesterday) but the Appendix thereto; and other productions from the same quarter; which, when
                            you have done with, be so good as to return.
                        These, or some of the Papers, may be of use to a Committee, if Congress should
                            incline to take up the subject of Agriculture.
                        Your observations, with the return of the Papers, will be very acceptable to Dr
                            Sir Yr Obed. & Affe
                        
                            Go: Washington
                            
                        
                    